Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
25-NOV-2019
03:31 PM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

          Therefore, the amount of the credit due [to Mother] for
          [Father's] dissipation of marital assets is $51,682.00,
          fifty percent (50%) of the total amount, which is the sum of
          the following:
           (1)       Excessive traveling                           $15,996.37
           (2)       Wasted money on tickets to sporting events    $9,075.52
           (3)       Computer games                                $7,797.12
           (4)       GI Bill benefits                              $70,495.00
                                                     Total:        $103,364.10
                                                       X 50%       $51,682.00


           COL 6   Extra-Curricular Activities.
                   [Mother] shall keep [Father] informed of the
          children 1 s extra-curricular activities so that [Father) may
          meaningful[ly] participate in the children's activities.
          [Father's] participation in the children's extra-curricular
          activities are [sic] in the best interest of the children.
          Any fees and costs incurred so that the children may
          participate in activities shall be shared equally by the
          parties.
                All of the foregoing shall be subject to the further
          order of the Family Court.


           COL 42          Equalization of Property Division
           [.    .    •   .l
                           Plaintiff is entitled to the following credit:
                           [ .   .   .l

                   Credit For Dissipation of Marital Estate
           $51,682.00
The Family Court's COL 43(2), also relevant to the instant
appeal, is identical to FOF 40.
II.   Standards of Review
      A.   Family Court Decisions
           Generally, the family court possesses wide discretion in
           making its decisions and those decisions will not be set
           aside unless there is a manifest abuse of discretion. Thus,
           we will not disturb the family court's decision on appeal
           unless the family court disregarded rules or principles of
           law or practice to the substantial detriment of a party
           litigant and its decision clearly exceeded the bounds of
           reason.

Kakinami v. Kakinami, 127 Hawai'i 126, 136, 276 P.3d 695, 705
(2012) (quoting Fisher v. Fisher, 111 Hawai'i 41, 46, 137 P.3d
355, 360 (2006)' (citation omitted)).


                                             5
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

          Similar to Jacoby, COL 6 in this case neither specifies
the extracurricular activities intended to be included,' nor
explains why such costs could not be adequately covered by child
support or the parties' other resources. Based on the foregoing,
we conclude that the Family Court erred in entering COL 6 to the
extent it states "[a]ny fees and costs incurred so that the
children may participate in activities shall be shared equally by
the parties.'' The parties may address this issue further on
remand.
IV.   Conclusion
          The Family Court of the First Circuit's November 2,
2016 "Decree Granting Absolute Divorce and Awarding Child
Custody" is vacated, in part, with regard to marital waste and
the apportionment of extracurricular activities costs. The case
is remanded for further proceedings consistent with this
Memorandum Opinion.
          DATED
              :   Honolulu, Hawai'i, November 25, 2019.


                                               ""'L,.!::i�h.--x
                                                             �---
                                          �II,          '

On the briefs:                            Chief Judge'J
Rebecca A. Copeland,
for Defendant-Appellant.
Ronald P. Tongg,
for Plaintiff-Appellee.




      4
         Mother 1 s written closing arguments list bowling, volleyball, dance,
and gymnastics as the children's current extracurricular activities, and three
of her exhibits admitted at trial contain receipts pertaining to some of these
activities. However, Mother's written closing argument that "[p]articipation
in extra-curricular activities is in the best interests of both children such
that the parties should share equally in the cost thereof" does not preclude
the possibility of participation in other unspecified activities.

                                     11